EXHIBIT 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of September 3, 2014, between Soligenix, Inc., a Delaware corporation (the
“Company”), and Hy BioPharma, Inc., a Delaware corporation (the “Investor”).

 

Recital

 

A.            This Agreement is made pursuant to the Exclusive Option to
Purchase Assets dated as of April 1, 2014 by and between the Company and the
Investor (the “Option Agreement”) and the Asset Purchase Agreement, dated as of
the date hereof between the Company and the Investor (the “Purchase Agreement”).

 

The Company and the Investor hereby agree as follows:

 

1.             Definitions. Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement shall have the meanings given
such terms in the Purchase Agreement. As used in this Agreement, the following
terms shall have the following meanings:

 

“Advice” shall have the meaning set forth in Section 6(c).

 

“Common Stock” means the common stock of the Company, par value $.001 per share,
and any securities into which such common stock may hereafter be classified.

 

“Effectiveness Date” means, (a) with respect to the Registration Statement
required to be filed hereunder with respect to the Option Shares, November 5,
2014, (b) with respect to the initial Registration Statement required to be
filed hereunder with respect to the Shares, the date that is 180 days following
the date of issuance of such Registrable Securities, and (c) with respect to any
additional Registration Statement(s) that may be required pursuant to Section
2(b), the earlier of (i) the 30th calendar day following (x) the first date or
time that such Registrable Securities may then be included in a Registration
Statement, if such Registration Statement is required because the Commission
shall have notified the Company in writing that certain Registrable Securities
were not eligible for inclusion on a previously filed Registration Statement, or
(y) the date on which the Company first knows, or reasonably should have known,
that such additional Registration Statement(s) is required if such Registration
Statement is required for a reason other than as described in (x) above, and
(ii) the fifth Trading Day following the date on which the Company is notified
by the Commission that such additional Registration Statement will not be
reviewed or is no longer subject to further review and comments.

 

 Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 



 



 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“Option Shares” shall have the meaning set forth in the Option Agreement.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means all of the Option Shares and the Shares, together
with any shares of Common Stock issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing.

 

“Registration Statement” means the registration statement(s) required to be
filed hereunder, including (in each case) the Prospectus, amendments and
supplements to such registration statement(s) or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement(s).

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

 

“Trading Day” means (i) a day on which the Common Stock is traded in the
over-the-counter market, as reported by OTC Markets Group, Inc., or (ii) if the
Common Stock is not quoted by OTC Markets Group, Inc., a day on which the Common
Stock is quoted in the over-the-counter market as reported by the National
Quotation Bureau Incorporated (or any similar organization or agency succeeding
to its functions of reporting prices); provided, that in the event that the
Common Stock is not listed or quoted as set forth in (i) and (ii) hereof, then
Trading Day shall mean a Business Day.

 

2

 






2.             Registration.

 

(a)            The Company shall as soon as reasonably practicable prepare and
file with the Commission a Registration Statement covering the resale of all of
the Registrable Securities for an offering to be made on a continuous basis
pursuant to Rule 415. The Registration Statement required hereunder shall be on
Form S-1 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-1, in which case the Registration shall be on
another appropriate form in accordance herewith). The Registration Statement
required hereunder shall contain (except if otherwise directed by the Holders)
the “Plan of Distribution” attached hereto as Annex A. Subject to the terms of
this Agreement, the Company shall use its best efforts to cause the Registration
Statement to be declared effective under the Securities Act as promptly as
possible after the filing thereof, but in any event not later than the
Effectiveness Date, and shall use its best efforts to keep the Registration
Statement continuously effective under the Securities Act until the earlier of:
(i) the date when all Registrable Securities covered by the Registration
Statement have been sold, (ii) when all Registrable Securities covered by the
Registration Statement may be sold without volume restrictions pursuant to Rule
144(b)(i) promulgated under the Securities Act, and (iii) one year from the date
of issuance of the applicable Registrable Securities (the “Effectiveness
Period”).

 

(b)            If for any reason the Commission does not permit all of the
Shares to be included in the Registration Statement filed pursuant to Section
2(a), then the Registrable Securities that are included in such offering shall
be allocated among the Holders in proportion (as nearly as practicable) to the
number of Registrable Securities owned by each Holder, or in such other
proportions as shall mutually be agreed to by all such Holders. To facilitate
the allocation of shares in accordance with the above provisions, the Company
may round the number of shares allocated to any Holder to the nearest 100
shares. If for any reason the Commission does not permit all of the Shares to be
included in the Registration Statement filed pursuant to Section 2(a) or for any
other reason any Registrable Securities are not then included in a Registration
Statement filed under this Agreement, then the Company shall prepare and file as
soon as possible after the date on which such filing may be made an additional
Registration Statement covering the resale of all Registrable Securities not
already covered by an existing and effective Registration Statement for an
offering to be made on a continuous basis pursuant to Rule 415. Each such
Registration Statement shall contain (except if otherwise directed by the
Holders) the “Plan of Distribution” attached hereto as Annex A. The Company
shall use its best efforts to cause each such Registration Statement to be
declared effective under the Securities Act as soon as possible but, in any
event, no later than its Effectiveness Date, and shall use its best efforts to
keep such Registration Statement continuously effective under the Securities Act
during its entire Effectiveness Period.

 

3

 



 

(c)             Notwithstanding anything to the contrary contained in this
Agreement, in the event the staff of the Commission (the “Staff”) or the
Commission requires any Holder seeking to sell securities under a Registration
Statement filed pursuant to this Agreement to be specifically identified as an
“underwriter” in order to permit such Registration Statement to become
effective, and such Holder does not consent to being so named as an underwriter
in such Registration Statement, then in each such case, the Company shall reduce
the total number of Registrable Securities to be registered on behalf of such
Holder, until such time as the Staff or the Commission does not require such
identification or until such Holder accepts such identification and the manner
thereof. In the event of any reduction pursuant to this Section 2(c), no Holder
shall have any claim against the Company as a result of such reduction. In the
event of any reduction in Registrable Securities pursuant to this Section 2(c),
an affected Holder shall have the right to require, upon delivery of a written
request to the Company signed by the Holder, the Company to file a registration
statement within 30 days of such request (subject to any restrictions imposed by
Rule 415 or required by the Staff or the Commission) for re-sale by such Holder
in a manner acceptable to such Holder, and the Company shall following such
request cause to be and keep effective such registration statement in the same
manner as otherwise contemplated in this Agreement for registration statements
hereunder, in each case until the earlier of such time as: (i) all Registrable
Securities held by such Holder have been registered pursuant to an effective
Registration Statement in a manner acceptable to such Holder or (ii) the
Registrable Securities may be resold by such Holder without restriction
(including volume limitations) pursuant to Rule 144(b)(i) of the Securities Act
(taking account of any Staff position with respect to “affiliate” status) or
(iii) one year from the date of issuance of the applicable Registrable
Securities or (iv) the Holder agrees to be named as an underwriter in any such
Registration Statement in a manner acceptable to Holder as to all Registrable
Securities held by such Holder and that have not theretofore been included in a
Registration Statement under this Agreement (it being understood that the
special demand right under this sentence may be exercised by a Holder multiple
times and with respect to limited amounts of Registrable Securities in order to
permit the re-sale thereof by such Holder as contemplated above).

 

(d)             By 5:30 p.m. on the Trading Day immediately following the
Effective Date of each Registration Statement, the Company shall file with the
Commission in accordance with Rule 424 under the Securities Act the final
prospectus to be used in connection with sales pursuant to such Registration
Statement.

 

3.             Registration Procedures

 

In connection with the Company's registration obligations hereunder, the Company
shall:

 

(a)            Not less than three Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto, the Company shall furnish to the Holders copies of the “Selling
Stockholders” and the “Plan of Distribution” sections and any risk factor
contained in such document that addresses specifically this transaction or the
Selling Stockholders, as proposed to be filed which documents will be subject to
the review of such Holders.

 

4

 



 

(b)             (i) Prepare and file with the Commission such amendments,
including post-effective amendments, to the Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible to any comments received from the
Commission with respect to the Registration Statement or any amendment thereto
and, as promptly as reasonably possible, upon request, provide the Holders true
and complete copies of all correspondence from and to the Commission relating to
the Registration Statement; and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement
(to the extent such provisions are applicable to the Company). Notwithstanding
anything else contained herein to the contrary, the Company shall not provide
any material, nonpublic information to the Holders. The Company shall ensure
that each Registration Statement (including any amendments or supplements or
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of prospectuses, in light
of the circumstances in which they were made) not misleading.

 

(c)            Notify the Holders of Registrable Securities as promptly as
reasonably possible (and, in the case of (i)(A) below, not less than two Trading
Days prior to such filing) and (if requested by any such Person) confirm such
notice in writing promptly following the day (i)(A) when a Prospectus or any
Prospectus supplement or post-effective amendment to the Registration Statement
is proposed to be filed; (B) when the Commission notifies the Company whether
there will be a “review” of the Registration Statement and whenever the
Commission comments in writing on the Registration Statement (the Company shall
provide copies thereof and all written responses thereto to each of the Holders
to the extent such materials address the Selling Stockholder or Plan of
Distribution sections of the Registration Statement, and to the extent they
address risk factors or other disclosures in such Registration Statement
particular to the Holder or the transactions contemplated hereby); and (C) with
respect to the Registration Statement or any post-effective amendment, when the
same has become effective; (ii) of any request by the Commission or any other
Federal or state governmental authority during the period of effectiveness of
the Registration Statement for amendments or supplements to the Registration
Statement or Prospectus or for additional information; (iii) of the issuance by
the Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of the Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes the financial statements included in the
Registration Statement ineligible for inclusion therein or any statement made in
the Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The Company shall submit a request for acceleration of the
Registration Statement to the Commission, within two (2) Trading Days after the
date the Company learns that no review of a particular Registration Statement
will be made by the Staff or Commission or that the Staff has no further
comments on a Registration Statement.

 

5

 



 

(d)            Use reasonable best efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
the Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

 

(e)            Deliver to each Holder, by 5:30 p.m. (Eastern time) on the second
day following the Effective Date, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request in
connection with resales by the Holder of Registrable Securities. Subject to the
terms of this Agreement, the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto, subject to
notices pursuant to Section 3(c).

 

(f)            Prior to any resale of Registrable Securities by a Holder, use
its commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or “Blue Sky” laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep the Registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by the Registration Statement; provided, that
the Company shall not be required to qualify generally to do business or file a
general consent to service of process in any jurisdiction where it is not then
so qualified.

 

(g)            If requested by the Holders, cooperate with each Holder to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to the
Registration Statement, which certificates shall be free, to the extent
permitted by the Purchase Agreement, of all restrictive legends, and to enable
such Registrable Securities to be in such denominations and registered in such
names as any such Holders may request.

 

(h)            Upon the occurrence of any event contemplated by this Section 3,
as promptly as commercially reasonably possible under the circumstances taking
into account the good faith determination of the Company’s Board of Directors of
adverse consequences to the Company and its stockholders of the premature
disclosure of material non-public information, prepare a supplement or
amendment, including a post-effective amendment, to the Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Holders in accordance with clauses
(ii) through (v) of Section 3(c) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus. The Company will use its best efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
commercially practicable. The Company shall be entitled to exercise its right
under this Section 3(h) to suspend the availability of a Registration Statement
and Prospectus for a period not to exceed a period of 30 consecutive days and
for no more than an aggregate of 60 days (which need not be consecutive days) in
any 12 month period. The Company shall not be entitled to exercise its right
under this Section 3(h) during the first 30 Trading Days after a Registration
Statement is declared effective by the Commission.

 

6

 



 

(i)            Comply with all applicable rules and regulations of the
Commission.

 

(j)            Each Holder agrees to furnish to the Company a completed
Questionnaire in the form attached to this Agreement as Annex B (a “Selling
Holder Questionnaire”). The Company shall not be required to include the
Registrable Securities of a Holder in a Registration Statement who fails to
furnish to the Company a fully completed Selling Holder Questionnaire at least
one Trading Day prior to the filing of a Registration Statement or any related
Prospectus or any amendment or supplement thereto (subject to the requirements
set forth in Section 3(a)).

 

(k)            Upon notification by the Commission that a Registration Statement
will not be reviewed or is no longer subject to further review and comments, the
Company shall request acceleration of such Registration Statement such that it
becomes effective at 5:00 p.m. (New York City time) on the second (2nd) Trading
Day following receipt of such notification.

 

(l)            If requested by a Holder, the Company shall as soon as
practicable after receipt of notice from such Holder, use reasonable best
efforts to (i) incorporate in a prospectus supplement or post-effective
amendment such information as a Holder reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by a Holder holding any Registrable Securities.

 

(m)            The Company shall make generally available to its security
holders as soon as practical, but not later than 90 days after the close of the
period covered thereby, an earnings statement (in form complying with, and in
the manner provided by, the provisions of Rule 158 under the 1933 Act) covering
a twelve-month period beginning not later than the first day of the Company’s
fiscal quarter next following the Effective Date of the Registration Statement
or any additional registration statement required by the terms of this
Agreement.

 

7

 



 

4.            Registration Expenses. All fees and expenses incident to the
performance of or compliance with this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to
the Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses in compliance with applicable
state securities or Blue Sky laws), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the holders of a majority of the Registrable Securities included in the
Registration Statement), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) fees and expenses
of all other persons or entities retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any audit. In no event shall the Company be responsible for any broker or
similar commissions of the Holders.

 

5.             Indemnification

 

(a)            Indemnification by the Company. The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, the officers, directors, agents employees, and representatives of
each of them, each person or entity who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, agents and employees of each such controlling
person or entity, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable attorneys' fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to (i) any untrue or alleged
untrue statement of a material fact contained in the Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading, except to the extent, but only to the extent,
that (A) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder's proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose), (B) in the case of an
occurrence of an event of the type specified in Section 3(c)(ii)-(v), the use by
such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice or an amended or supplemented
Prospectus, but only if and to the extent that following the receipt of the
Advice or the amended or supplemented Prospectus the misstatement or omission
giving rise to such Loss would have been corrected and no grounds for such Loss
would have existed, or (C) such Holder fails to comply with any applicable
prospectus delivery requirements of the Securities Act applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement or (ii) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any other law, including, without limitation,
any state securities law, or any rule or regulation thereunder relating to the
offer or sale of the Registrable Securities pursuant to a Registration
Statement.. The Company shall notify the Holders promptly of the institution,
threat or assertion of any Proceeding of which the Company is aware in
connection with the transactions contemplated by this Agreement. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Indemnified Party and shall survive the transfer of any of the
Registrable Securities by any of the Holders.

 

8

 



 

(b)            Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each person or entity who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents or employees of such controlling persons or
entities, to the fullest extent permitted by applicable law, from and against
all Losses, as incurred, arising solely out of or based solely upon: (x) such
Holder's failure to comply with the prospectus delivery requirements of the
Securities Act to the extent that delivery of such Prospectus would have avoided
such Loss or (y) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising solely out of or based solely upon any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading to the extent, but only to the
extent, that such untrue statements or omissions are based solely upon
information regarding such Holder furnished in writing to the Company by such
Holder expressly for use therein. In no event shall the liability of any selling
Holder hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation. The indemnity agreement contained in this
Section 6(b) and the agreement with respect to contribution contained in Section
6(d) shall not apply to amounts paid in settlement of any Losses if such
settlement is effected without the prior written consent of the applicable
Holder, which consent shall not be unreasonably withheld or delayed.

 

(c)           Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any person or entity entitled to indemnity hereunder
(an “Indemnified Party”), such Indemnified Party shall promptly notify the
person or entity from whom indemnity is sought (the “Indemnifying Party”) in
writing, and the Indemnifying Party shall have the right to assume the defense
thereof, including the employment of counsel reasonably satisfactory to the
Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Agreement, except (and only) to the
extent that it shall be finally determined by a court of competent jurisdiction
(which determination is not subject to appeal or further review) that such
failure shall have proximately and materially prejudiced the Indemnifying Party.

 

9

 



 

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and the reasonable fees and expenses of such separate counsel shall be at the
expense of the Indemnifying Party). The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, which consent shall
not be unreasonably withheld, effect any settlement of any pending Proceeding in
respect of which any Indemnified Party is a party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
on claims that are the subject matter of such Proceeding.

 

Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten Trading Days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
such Indemnified Party shall promptly reimburse the Indemnifying Party all such
fees and expenses to the extent it is finally judicially determined that such
Indemnified Party is not entitled to indemnification hereunder).

 



(d)            Contribution. If a claim for indemnification under Section 5(a)
or 5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Section 5, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

 

10

 



 

 The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), (i) no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay, or would otherwise
be required to pay under Section 5(b), by reason of such untrue or alleged
untrue statement or omission or alleged omission; (ii) no contribution shall be
made under circumstances where the maker would not have been liable for
indemnification under the fault standards set forth in this Section 5 and (iii)
no Person involved in the sale of Registrable Securities which Person is guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) in connection with such sale shall be entitled to contribution
from any Person involved in such sale of Registrable Securities who was not
guilty of fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

6.             Reports Under the Exchange Act. With a view to making available
to the Holders the benefits of Rule 144 promulgated under the Securities Act or
any other similar rule or regulation of the Commission that may at any time
permit the Holders to sell securities of the Company to the public without
registration, the Company agrees to use reasonable best efforts to:

 

(a)          make and keep public information available, as those terms are
understood and defined in Rule 144;

 

(b)          file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
so long as the Company remains subject to such requirements (it being understood
that nothing herein shall limit the Company’s obligations under the Purchase
Agreement) and the filing of such reports and other documents is required for
the applicable provisions of Rule 144;

 

(c)          furnish to each Holder so long as such Holder owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company if such reports are not publicly available via EDGAR, and (iii) such
other information as may be reasonably requested to permit the Holders to sell
such securities pursuant to Rule 144 without registration; and

 

(d)          procure the removal of the restrictive legend on the Registrable
Securities held by a Holder as soon as reasonably practicable following the
receipt by the Company of a request for such removal; provided that the request
is received at least six month’s following the date that such Shares are issued
pursuant to this Agreement.

11

 



 

 7.            Miscellaneous

 

(a)          Remedies. In the event of a breach by the Company or by a Holder,
of any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 

(b)            Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to the
Registration Statement.

 

(c)            Discontinued Disposition. Each Holder agrees by its acquisition
of such Registrable Securities that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 3(c), such
Holder will forthwith discontinue further sales of such Registrable Securities
under the Registration Statement until such Holder's receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company will use its best efforts to ensure that the use of the Prospectus may
be resumed as promptly as is commercially practicable.

 

(d)            Piggy-Back Registrations.

 

(i)   If at any time during the Effectiveness Period there is not an effective
Registration Statement covering all of the Registrable Securities and the
Company shall determine to prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the stock option or other employee benefit plans, then the
Company shall send to each Holder a written notice of such determination and, if
within fifteen (15) days after the date of such notice, any such Holder shall so
request in writing, the Company shall include in such registration statement all
or any part of such Registrable Securities such Holder requests to be
registered, subject to customary underwriter cutbacks applicable to all holders
of registration rights.

 

(ii)   Except as set forth on Schedule 7(d) attached hereto, neither the Company
nor any of its security holders (other than the Holders in such capacity
pursuant hereto) may include securities of the Company in a Registration
Statement required to be filed hereunder other than the Registrable Securities,
provided that no securities set forth on Schedule 7(d) may be included in a
Registration Statement if including any such securities would adversely affect
any of the Holders. The Company shall not after the date hereof until the
initial Effective Date enter into any agreement providing any such right to any
of its security holders.

 

12

 



 

(e)           Amendments and Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed by the Company and the
Holders holding a majority of the Registrable Securities. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

(f)            Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be made in
accordance with the provisions of the Purchase Agreement.

 

(g)            Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. A Holder may assign any
or all of its rights under this Agreement to any person or entity to whom such
Holder assigns or transfers any Registrable Securities, provided such transferee
agrees in writing to be bound, with respect to the transferred securities, by
the provisions hereof that apply to a “Holder.” The Company may not assign its
rights or obligations hereunder.

 

(h)            Execution and Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile or email
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such signature were the original thereof.

 

(i)            Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Purchase Agreement.

 

(j)            Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.

 

(k)            Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable best efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

 

13

 



 

 

(l)            Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(m)          Independent Nature of Holders’ Obligations and Rights. The
obligations of each Holder under this Agreement are several and not joint with
the obligations of any other Holder, and no Holder shall be responsible in any
way for the performance of the obligations of any other Holder under this
Agreement. Nothing contained herein and no action taken by any Holder pursuant
hereto or thereto, shall be deemed to constitute the Holders as a partnership,
an association, a joint venture or any other kind of group or entity, or create
a presumption that the Holders are in any way acting in concert or as a group or
entity and the Company acknowledges that the Holders are not acting in concert
or as a group. Each Holder shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Holder to be joined
as an additional party in any proceeding for such purpose. The use of a single
agreement with respect to the obligations of the Company contained herein was
solely in the control of the Company, not the action or decision of any Holder,
and was done solely for the convenience of the Company and not because it was
required or requested to do so by any Holder.

 

(n)            Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

{signature page follows}



 

14

 



 



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.





 

  SOLIGENIX, INC.         By: /s/ Christopher J. Schaber   Name: Christopher J.
Schaber, Ph.D.   Title:  President & CEO       HY BIOPHARMA, INC.         By:
/s/ Robert J. Capetola   Name: Robert J. Capetola, Ph.D.   Title: CEO

 

15

 





  

SCHEDULE 7(d)

 

Pursuant to the engagement agreement dated February 6, 2014 (the “Engagement
Agreement”) the Company granted Vista Partners LLC rights to include the shares
issued thereunder in a Company or investor initiated registration statement.

 



16

 




ANNEX A

 

Plan of Distribution

 

The selling stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of common stock on any stock exchange, market or trading facility
on which the shares are traded or in private transactions. These sales may be at
fixed or negotiated prices. The selling stockholders may use any one or more of
the following methods when selling shares:

 

●ordinary brokerage transactions and transactions in which the broker-dealer
solicits investors;

●block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

●purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

●an exchange distribution in accordance with the rules of the applicable
exchange;

●privately negotiated transactions;

●broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

●a combination of any such methods of sale; and

●any other method permitted pursuant to applicable law.



The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

 

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the investor of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

 

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell shares of common stock from time to time under this prospectus,
or under an amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.

 

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 

A-1

 



 

 

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Discounts, concessions, commissions and
similar selling expenses, if any, that can be attributed to the sale of
securities will be paid by the selling stockholders and/or the purchasers of the
securities.

 

Each selling stockholder that is affiliated with a registered broker-dealer has
confirmed to us that, at the time it acquired the securities subject to the
registration statement of which this prospectus is a part, it did not have any
agreement or understanding, directly or indirectly, with any person to
distribute any of such securities.

 

We are required to pay certain fees and expenses incident to the registration of
the shares. We have agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act. We agreed to keep this prospectus effective until the earlier of
(i) such time as all of the shares have been publicly sold and (ii) May 5, 2014.

 



A-2

 

 

ANNEX B

 

SOLIGENIX, INC.

 

Selling Securityholder Questionnaire

 

The undersigned beneficial owner of shares of Common Stock (the “Registrable
Securities”) of Soligenix, Inc. (the “Company”) understands that the Company has
filed or intends to file with the Securities and Exchange Commission a
registration statement (the “Registration Statement”) for the registration and
resale under the Securities Act of 1933, as amended (the “Securities Act”), of
the Registrable Securities. This Questionnaire is delivered pursuant to the
terms of the Registration Rights Agreement dated as of September 3, 2014 (the
“Registration Rights Agreement”), among the Company and the Investor named
therein. A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below. All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.

 

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

1. Name.             (a) Full Legal Name of Selling Securityholder:            
         (b) Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:         
            (c) Full Legal Name of each Control Person (which means a natural
person that directly or indirectly has power to vote or dispose of the
securities covered by this Questionnaire):                  

 



B-1

 

  

2. Address for Notices to Selling Securityholder:

 

         
Telephone:_____________________________________________________________________
Fax:__________________________________________________________________________
Contact Person:_________________________________________________________________

 

 

3. Beneficial Ownership of Registrable Securities:

 

   (a) Type and Principal Amount of Registrable Securities beneficially owned:

 

             

 

4.  Broker-Dealer Status:

 

   (a) Are you a broker-dealer?

Yes □ No □

 

   Note: If yes, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

   (b) Are you an affiliate of a broker-dealer?

Yes □ No □

 

   (c) If you are an affiliate of a broker-dealer, do you certify that you
bought the Registrable Securities in the ordinary course of business, and at the
time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes □ No □

 

   Note: If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 



B-2

 

 




5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

     Type and Amount of other Company securities beneficially owned by the
Selling Securityholder:

 

            

 

6.  Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

     State any exceptions here:

 

                   7.   Claims against the Company:





 

Except as set forth below, to the actual knowledge of the undersigned or the
officers and directors or persons performing similar functions for the
undersigned, neither the undersigned nor any of its Affiliates, officers,
directors or principal equity holders (owners of 5% or more of the equity
securities of the undersigned) has any claims against the Company, its
directors, officers, agents and employees, and each person or entity who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) relating to the Company’s sale of Registrable
Securities to the undersigned.

 

  State any exceptions here:

 

                 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein (other than changes in beneficial
ownership of Common Stock after the effectiveness of the Registration Statement)
that may occur subsequent to the date hereof at any time prior to the
effectiveness of the Registration Statement or while the Registration Statement
remains effective.

 

B-3

 



 

 

By signing below, the undersigned consents to the disclosure of the information
contained in its answers hereto and the inclusion of such information in the
Registration Statement and the related prospectus and any amendments or
supplements thereto. The undersigned understands that such information will be
relied upon by the Company in connection with the preparation or amendment of
the Registration Statement and the related prospectus.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

{individual}   {entity}             Name of Selling Securityholder   Name of
Selling Securityholder             Signature of Selling Securityholder   By    
       

Name of Selling Securityholder

(if held jointly)

  Name             Signature of Selling Securityholder (if held jointly)   Title

  

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED QUESTIONNAIRE, AND RETURN THE
ORIGINAL BY OVERNIGHT MAIL, TO:

 

Leslie J. Croland

Duane Morris LLP

200 South Biscayne Boulevard, Suite 3400

Miami, FL 33131-2318

Facsimile: (305) 397-1882

 

B-4



--------------------------------------------------------------------------------



